Citation Nr: 0628796	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-28 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to April 
1965.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The veteran testified before the 
undersigned in a video hearing in April 2005.  A transcript 
of that testimony has been associated with the file.  The 
Board remanded this case back to the RO for additional 
development in June 2005.  The instructions of that remand 
were not fully complied with.  Therefore, the case is 
remanded once again for compliance with some of the original 
remand instructions.

In its July 2006 written statement, the veteran's service 
representative raises the issue of entitlement to pension 
benefits, to include whether an appeal has been open for 
years.  The veteran or his service representative should file 
any such claim with the RO for initial review.  The Board is 
precluded from initial review of this matter.  See Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The issue of entitlement to service connection for a neck 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The veteran should be made 
aware that further action is required on his part, if the AMC 
is to implement the Board's remand instructions.


REMAND

In June 2005, the Board remanded this case to the AMC.  In 
pertinent part, the remand instructed the AMC to obtain from 
a private hospital records of the veteran's six back 
surgeries and all unobtained VA outpatient treatment records 
from the Huntington, West Virginia VAMC and the Chillicothe, 
Ohio VAMC.  The remand also requested that the AMC ask the 
veteran for a statement detailing the nature of the 1974 
accident he had while working for the federal civil service 
and his subsequent treatment.  Finally, the remand ordered a 
new VA examination with medical opinion on whether it was at 
least as likely as not that a current neck disorder developed 
from a jeep accident in service in April 1964.

The VA outpatient treatment records were obtained from both 
facilities and associated with the claims file and a new VA 
examination with medical opinion was obtained in March 2006.  
However, the surgical records and information related to the 
veteran's 1974 federal job injury have not been associated 
with the claims file.  It appears from the record that the 
veteran made some effort to comply with the Board's remand, 
but his torn letter makes it impossible to determine whether 
he ever provided all the information the Board requested.

In the wake of the Board's remand, the AMC sent the veteran 
correspondence dated in August 2005 requesting additional 
information from the veteran in order to follow up on the 
remand's directives.  The Board notes that the AMC's August 
2005 letter to the veteran was not as specific as the Board's 
directives in its remand of June 2005.  This may explain why 
the veteran and his service representative did not address 
all of the Board's remand issues in their subsequent filings.

A review of the claims file indicates the veteran may have 
attempted to respond to the AMC's August 2005 duty-to-assist 
letter, but only one page of his correspondence was found.  
Although date stamped by the AMC as received in October 2005, 
the veteran's letter was not found in the claims file with 
documents received in 2005, but was instead found in the 
envelope containing his service medical records.  It is 
unclear from the torn piece of paper whether additional pages 
of the letter are missing or whether the veteran attempted to 
respond to the remand questions raised by the RO.  

In any event, it appears that the AMC sent the veteran a 
duty-to-assist letter in August 2005 that did not clearly 
advise the veteran exactly what evidence he was to help the 
RO obtain to establish his entitlement to service connection 
for a neck disorder.  Therefore, this duty-to-assist letter 
did not follow the instructions of the Board's remand.  

A remand by the Board confers upon the claimant, as a matter 
of law, the right of compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  When the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  Accordingly, the Board 
finds that the case is not yet ready for appellate review and 
that further development is necessary.

While this case was undergoing development on remand, the 
United States Court of Appeals for Veterans Claims (Court) 
provided additional guidance concerning notice and 
development in Dingess and Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The Board notes that some partial development was completed 
on remand and that the AMC provided the veteran with a new VA 
examination in which a VA neurologist opined that it was 
perhaps as likely as not the veteran's neck pain was related 
in part to an in-service trauma he experienced, unless the 
veteran's recall of history was inaccurate.  

The Board finds that an attempt should be made again to 
obtain records of the veteran's 1974 injury while he was 
employed with the federal government, and his subsequent 
treatment, in order to develop a history of the treatment of 
his neck complaints.  Those records, if associated with the 
claims file, might permit an examiner to opine with more 
precision on whether the veteran's current neck disorder is 
due to service.  In addition, the RO should attempt to obtain 
copies of the veteran's worker's compensation award decision 
from the worker's compensation office identified by the 
veteran, or the U.S. Department of Labor's Office of Workers 
Compensation.

Thus, the Board finds that another remand is necessary in 
this case as the incomplete record in the claims file 
indicates the Board's directives from its June 2005 remand 
have not been fully implemented.  See Stegall, supra.

Thus, this case is REMANDED to the RO for the following 
actions:

1. The RO must furnish an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In 
this letter, the RO should ask the veteran 
to complete VA Form 21-4142 (Authorization 
and Consent to Release Information) so the 
RO can obtain records of his six back 
surgeries at the Pleasant Valley Hospital.  
Also, the letter should ask the veteran to 
complete another Form 21-4142 so the RO 
can obtain worker's compensation records 
covering the veteran's medical treatment 
subsequent to his injury while with the 
federal government in 1974.  A copy of the 
letter, and any response from the veteran 
or his service representative, must be 
associated with the claims file.  If 
additional evidence is identified, 
attempts to obtain the evidence should be 
undertaken and documented in the claims 
folder.

2.  The RO should ask the veteran to 
provide a statement detailing the nature 
of the accident he had while working for 
the federal civil service in 1974, and 
detailing the injuries he sustained, all 
treatment received, and the sources of 
that treatment.  He also should detail any 
ongoing residuals of those injuries and 
any corresponding ongoing medical care.  
In this same statement, the veteran also 
should provide the name and address of the 
physician who treated that 1974 injury and 
its residuals, as well as the name and 
address of the office handling his 
worker's compensation claim.

3. If the veteran does not submit 
additional evidence, the file should be 
returned to the Board for appellate 
review.  If the veteran submits new 
evidence, the AMC should readjudicate the 
veteran's claim.  If deemed beneficial or 
necessary, the AMC may request a new 
examination of the veteran and a new 
medical opinion on whether his neck 
disorder is more likely than not due to 
service.  Thereafter, to the extent the 
benefit sought is not granted, the veteran 
and his representative should be provided 
with a Supplemental Statement of the Case, 
and afforded a reasonable opportunity to 
respond thereto.  The case then should be 
returned to the Board for further 
appellate consideration, if in order.  The 
Board intimates no opinion, either legal 
or factual, as to the ultimate disposition 
warranted in this case, pending completion 
of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


